Citation Nr: 1607576	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  08-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1973.  He died in March 2006.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision which the RO denied claims for service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes, and for service connection for the cause the Veteran's death.  In December 2007, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.

In March 2010, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2010, the Board granted service connection for PTSD, for accrued benefits purposes, and remanded the cause of death claim for further action.  In September 2010, the agency of original jurisdiction (AOJ) implemented the award  of service connection for PTSD, assigning a 50 percent disability effective  January 11, 1995.  Also, after  attempting to  complete the Board's requested development regarding the cause of the Veteran's death, the AOJ denied the claim (as reflected in the November 2010  supplemental SOC (SSOC)), and returned the matter to the Board.

In August 2014, the Board again remanded the cause of death claim for further action.  After accomplishing the requested action, the AOJ continued to deny the claim (as reflected in the  November 2014 SSOC). 

The Board notes that in addition to the paper claims file, there are paperless, electronic files associated with this claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the Virtual VA file reveals a May 2014 Informal Hearing Presentation submitted by the appellant's representative.  The VBMS file contains the December 2015 Informal Hearing Presentation submitted by the appellant's representative.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran died in March 2006; his death certificate indicates that the immediate cause of death was cardiac arrest due to, or as a consequence of, systemic inflammatory syndrome.  The author of the Veteran's death summary and a reviewing VA physician has identified the actual disorder as systemic inflammatory response syndrome (SIRS).

3.  At the time of the Veteran's death, service connection had not been established for any disability; however, in September 2010, service connection was established for PTSD, for accrued benefits purposes, evaluated as 50 percent disabling from January 11, 1995.

4.  The SIRS underlying the Veteran's cardiac arrest resulting in his death first manifested many years following his separation from service; the only competent, probative opinion to address the relationship, if any between the Veteran's PTSD and his death weighs against the claim; and there is otherwise no competent medical evidence or opinion even suggesting the Veteran's service or associated disability was a factor in his death.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for Dependency and Indemnity Compensation (DIC) benefits-such as a claim for service connection for the cause of the Veteran's death-VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.    Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2006 pre-decision letter, the AOJ provided notice to the appellant concerning the evidence necessary to substantiate a DIC claim, although the  letter did not explain what evidence and information was needed to substantiate a DIC claim based on a previously service-connected condition, or what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected.  

However, in an  August 2014 letter issued after the rating decision on appeal, the AOJ provided notice to the appellant concerning the evidence and information needed to substantiate a DIC claim based on a previously service-connected condition, and what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected.  This letter also provided notice to the appellant as to the condition for which service connection was established for accrued benefits purposes.  Further, the letter advised the appellant of the guidelines regarding the effective date of any award for death benefits.  After issuance of the August 2014 letter, the appellant had the opportunity to respond.  A November 2014 supplemental statement of the case (SSOC) reflects readjudication of the claim, followed by an opportunity for the Veteran to respond.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA and private treatment records, as well as a November 2014 VA opinion regarding the cause of the Veteran's death.  Also of record and considered in connection with the appeal is the transcript of the March 2010 Board hearing, along with written statements by the appellant and by her representative, on her behalf.  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.

As regards the Board hearing, the appellant was afforded the opportunity to orally set forth her contentions.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that the hearing was legally sufficient.

The hearing transcript reflects that, during the Board hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the appellant's contentions and circumstances of the Veteran's service.  he circumstances of the Veteran's death and whether any treatment providers had related his death to military service or a service-connected disability.  Therefore, not only was the issue of service connection for the cause of death "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As indicated, following the hearing, the Board sought additional development of the claim in September 2010 and August 2014 remands.  

In September 2010, the Board instructed the AOJ to issue the appellant the appropriate Hupp notice and readjudicate the claim, following the Board's award of service connection for PTSD for accrued benefits purposes.  The Board also instructed the AOJ to offer the appellant the opportunity to submit any outstanding records and instructed the AOJ to obtain a medical opinion if one was needed.  In August 2014, the Board instructed the AOJ to again, issue the corrective Hupp notice, and obtain an opinion, from an appropriate VA physician, to address the etiology of the Veteran's cardiac arrest and systemic inflammatory syndrome.  A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  

The Board finds that the November 2014 examiner exhibited sufficient medical expertise to provide the opinion and the resulting medical opinion is adequate for appellate review as it is based upon a thorough review of the Veteran's treatment records and relevant medical literature. 

Moreover, as requested, the AOJ issued a corrective Hupp letter to the appellant in August 2014.  The August 2014 letter also offered the appellant the opportunity to submit additional evidence.  Further, the AOJ issued SSOCs to the appellant in November 2010 and November 2014.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's September 2010 and August 2014 remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Te appellant has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to be obtained or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, supra (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability (that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

A service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). To be considered a contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

As noted above, the Veteran died in March 2006; his death certificate indicates that the immediate cause of death was cardiac arrest due to, or as a consequence of, systemic inflammatory syndrome.

At the time of the Veteran's death, he was not service connected for any disability; however, in September 2010, service connection was established for PTSD for accrued benefits purposes and evaluated as 50 percent disabling. 

The appellant asserts that his service-connected PTSD led to his cardiac arrest.  However, the Board finds there is no competent, persuasive evidence linking the cause of the Veteran's death to his service-connected PTSD. 

While a January 2006 VA physician noted that the Veteran had psychosomatic chest pain attributed to stress, and the Veteran died two months later due to cardiac arrest, there is no medical evidence whatsoever attributing the Veteran's death to his service-connected PTSD.  Further, the Veteran's death certificate indicated that the onset of the Veteran's cardiac arrest was immediately prior to his death.  The death certificate did not indicate that the cardiac arrest was due to any underlying cardiovascular disorder.  Rather, the death certificate noted that the Veteran's cardiac arrest was due to, or a consequence of, systemic inflammatory syndrome.  No other underlying or contributing causes were identified.  

In November 2014, a VA physician reviewed the Veteran's claims file, medical records, lay statements and current medical literature to determine if there was an etiological link between the cause of the Veteran's death and his service-connected PTSD.  The physician concluded that it is less likely than not that the Veteran's PTSD caused or contributed to the Veteran's death.  In support of this conclusion, the physician offered detailed rationale, reflecting consideration of the Veteran's medical treatment records and in particular, the records dated shortly prior to his death.  

In the November 2014 opinion, the VA physician (hereinafter referred to as the VA examiner, for the sake of simplicity) addressed the hospital death summary and death certificate, both of which noted the Veteran's death due to cardiac arrest, which was due to, or the consequence of systemic inflammatory response syndrome (SIRS).  The examiner explained that SIRS is an inflammatory state affecting the whole body and is frequently a response of the immune system to infection.  In determining the etiology of the Veteran's SIRS, the examiner addressed the reasons for the Veteran's terminal hospital admission.  

In this regard, the examiner considered that when the Veteran was admitted to the hospital, several days prior to his death, his chief complaint was a two-week history of shortness of breath.  The examiner noted that initial tests showed sinus tachycardia but that additional testing revealed a pericardial tamponade, for which the Veteran was admitted to the (non-VA) hospital and underwent a surgical procedure.  Regarding the etiology of the tamponade, the November 2014 VA examiner determined that it was almost certainly due to viral or bacterial infection and that the Veteran had been treated for both urinary tract and respiratory infections earlier that month.  The examiner indicated that the Veteran's SIRS was a result of either the same infection that led to the tamponade, or a hospital-acquired infection following surgical treatment for the tamponade.  

The November 2014 VA examiner also noted that, at the time of death, the Veteran arrested with a dysrhythmia of pulseless electrical activity (PEA) and noted that treatment of PEA is directed at correction of an underlying cause which can include pericardial tamponade, low fluid volume, and electrolyte abnormalities.  The examiner noted that none of the underlying causes for PEA are in any way associated with PTSD. 

The November 2014 VA examiner considered the appellant's contention that the Veteran was stressed out and depressed which resulted in his cardiac arrest and death.  The examiner also specifically addressed the Veteran's January 2006 mental health visit in which psychosomatic chest pain was attributed to stress, but the examiner determined that the Veteran's mental health was not related to the reasons for the terminal hospital admission.  The examiner explained that there was no basis in the literature to associate PTSD with the Veteran's SIRS and cardiac arrest.  

The Board finds the VA examiner's opinion to be persuasive, given the in-depth analysis of the Veteran's medical health near the time of death .  The Board also finds it significant that the medical journal articles attached to the November 2014 VA opinion do not indicate that PTSD, or any medication taken for the same, would lead to SIRS.  Although one of the journal articles indicates that people with psychiatric disorders may be more likely to provide an inadequate medical history which may result in hospitalization, such has not been shown, or even alleged, to be the case here.  Further, the hospital death summary is consistent with the examiner's finding that the Veteran's SIRS was the result of infection.  The death summary noted that following the surgical treatment for the tamponade, the Veteran continued to deteriorate and appeared to be septic despite broad spectrum antibiotic coverage.  The author of the death summary noted that by definition, the Veteran had SIRS.

Under these circumstances, the Board finds that the opinion of the November 2014 VA examiner should be accorded significant probative weight.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner had access to and had reviewed all the evidence in the claims file to include the medical records dated immediately prior to the Veteran's death.  The examiner provided an opinion for why he found there was no link between the Veteran's death and his service-connected PTSD, and supported his conclusions by complete, stated rationale.  

Significantly, neither the appellant nor her representative has presented or identified any existing medical evidence or opinion relating the Veteran's cause of death to his service-connected PTSD.  Moreover, there is no medical evidence demonstrating that the Veteran's PTSD had such an impact on his physical state that it contributed, to any degree, to the s SIRS which led to cardiac arrest.  To the contrary, the evidence indicates that the Veteran's SIRS was a result of infection.  None of the evidence demonstrates that the Veteran was more susceptible to infection due to his PTSD, or that his PTSD otherwise contributed to his cardiac arrest or SIRS.  In short, there is no indication that the Veteran's SIRS was in any way related to his PTSD, or that his PTSD contributed to his death substantially or materially, or that it combined to cause his death, or that it aided or lent assistance to the production of death.  

The Board further notes that the record presents no other basis to award service connection for the cause of the Veteran's death.  

During the Board hearing, the appellant testified that at the time of the Veteran's death, he had diagnoses of hypertension, enlarged prostate, and mesotheliomas in addition to PTSD and that she believed he was about to file a claim in for those disorders as secondary to Agent Orange exposure, prior to his death.  Transcript, p. 11. However, the appellant has not indicated that she contends that any of these disorders caused or contributed to the Veteran's death.  Rather, as discussed above, she contends that his service-connected PTSD caused his death.  Transcript, p. 11.  As explained in detail above, however, this contention has been refuted by persuasive medical opinion evidence.

Moreover, the evidence does not suggest that any underlying disability, service-connected or otherwise not, caused or contributed to the development of the tamponade which led to SIRS and the Veteran's death.  In fact, there is medical evidence to the contrary with respect to hypertension.  In this regard, the November 2014 VA examiner considered the Veteran's long history of hypertension and found that the medical records from the time of the Veteran's death do not suggest a significant role for hypertension in his death.  The examiner reasoned that the Veteran was normotensive following the pericardial window procedure just days before his death.  Thus, although the Veteran was noted to have a long history of hypertension, and hypertension is a chronic disability presumptively associated with service under certain circumstances, hypertension is not shown to have a contributing cause of death.   

Finally, the Board notes that, however well meaning, to whatever extent the assertions of the appellant are being advanced in an attempt to establish a medical relationship between the Veteran's death and a disability of service origin, such attempt must fail.  The Board acknowledges the appellant's sworn testimony that the Veteran was depressed and stressed out the week that he died and that his PTSD caused his death.  Transcript, p. 9.  

The appellant, as a layperson, is certainly competent to assert matters within her personal knowledge, to include the Veteran's symptoms she witnessed, or her observations about the Veteran prior to his death.  See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, lay persons are competent to provide opinions on some simple, or observable, medical issues.  See, e.g., Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).   However, the specific issue in this case-the relationship between disability resulting in the Veteran's death and either service or service-connected disability-falls  outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Simply stated, the matter of the etiology of the cause of the Veteran's death is a complex medical question about which the appellant lacks adequate medical training and expertise to competently opine.  As such, in this appeal, the appellant's lay assertions in this regard have no probative value, and she can neither support her claim, nor counter the probative medical opinion evidence of record, on the basis of lay assertions, alone.  

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


